DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1. The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent patent (US10430244 & 10698734) granted on 10/01/2019 & 6/30/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded
Allowable Subject Matter
Claims 21-40 are allowed

    The double patenting rejection has been overcome with the terminal disclaimer.

Regarding claim 21, Lasar et al (US20030231540)
An apparatus, comprising: a memory array; sensing circuitry coupled to the array, the sensing circuitry: including a sense amplifier (figures 2-3; paragraph 73 memory array 202; 230 & 210 coupled to 112)) ; and configured to be used to perform compute operations and memory read and write operations (figure 3; discloses performing a computation operation (arbitrations) and read and write operations); at least one compute component coupled to the respective sense line and used to perform the compute operations and the memory read and write operations 
and Rev. 01/17 Page 5 of 8APPARATUSES AND METHODS TO DETERMINE TIMING OF OPERA TIONS Application No. 16/914,611Amendment dated August 4, 2020 timing circuitry coupled to the array, to the sensing circuitry, and to the at least one compute component, wherein the timing circuitry is (figures 2-3; paragraphs  4 & 74-75 discloses  provides timing chain for access 202 for 230 using 262 and 210 using 273 (stored charge leaks away (conflict of space), wherein the data represented by the charge is lost unless the charge stored in the memory storage cell is periodically refreshed with a refresh circuit to restore the charge ( in 110 of using read and write of 134)).
 Lin et al (US9047193 Fig 3) & Lee et al (US20130114326 Fig 2).

However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the timing circuitry is configured to apply a scheduling policy for timing of continued performance of the compute operation responsive to a request for performance of the memory operation; wherein: the compute operation is performed, between at least two data values retrieved from the array via the respective sense line, using the sense amplifier;. Claims 22-29 are allowed because of their dependency to the allowed base claim 21.
However, with respect to claim 30, none of the prior art teaches, suggests or renders obvious, either alone in combination the timing circuitry configured to provide conflict free timing for the compute operations and the memory read and write operations on the sensing circuitry; and a controller configured to cause movement of data values received from a source location from the at least a portion of the sensing circuitry via an input/output (110) line to a destination location for a memory operation using the conflict free timing provided by the timing circuitry. Claims 31-35 are allowed because of their dependency to the allowed base claim 30.
However, with respect to claim 36, none of the prior art teaches, suggests or renders obvious, either alone in combination between at least two data values retrieved from the memory array via the respective sense line, using the sense amplifier; at least one compute component coupled to the respective sense line and used to perform the compute operations and the memory read and write operations. Claims 37-40 are allowed because of their dependency to the allowed base claim 36.



ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUNA A TECHANE/Primary Examiner, Art Unit 2827